Citation Nr: 0114711	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to August 19, 
1998, for an award of service connection for sensorineural 
hearing loss.

2.  Entitlement to an effective date prior to August 19, 
1997, for an award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service from March 1950 until July 
1953.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim for service connection for hearing 
loss and tinnitus was received on August 19, 1998, more than 
one year following separation from service.  

3.  In a February 1999 rating decision, the RO awarded the 
veteran service connection for bilateral sensorineural 
hearing loss effective August 19, 1998, the date of the 
veteran's claim.  

4.  In a February 1999 rating decision, the RO awarded the 
veteran service connection for tinnitus effective August 19, 
1997, one year prior to the date of the veteran's claim based 
on a change in VA regulations.  


CONCLUSIONS OF LAW

1.  The requirements for assignment of an effective date 
prior to August 19, 1998, for an award of service connection 
for sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. § 3.102, 
3.151, 3.400 (2000).  

2.  The requirements for assignment of an effective date 
prior to August 19, 1997, for an award of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 1991); 38 C.F.R. § 3.102, 3.114, 3.151, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance is required in order to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the RO obtained the 
veteran's service medical records and afforded the veteran a 
VA examination in connection with his claim. In a February 
1999 rating decision, the RO awarded the veteran service 
connection for bilateral sensorineural hearing loss and 
tinnitus, and rated each as 10 percent disabling with an 
effective date of August 19, 1998 for sensorineural hearing 
loss, and August 19, 1997 for tinnitus.  The veteran 
disagreed with the stated effective dates and filed a Notice 
of Disagreement.  The veteran was issued a Statement of the 
Case in January of 2000.  Under these circumstances, the 
Board finds that the VA has fulfilled its statutory duty to 
assist and that this case is ready for appellate 
determination.

This appeal arises out of the veteran's claim that he should 
be granted earlier effective dates for his award of service 
connection for bilateral sensorineural hearing loss and 
tinnitus, each rated as 10 percent disabling, effective 
August 19, 1998 and August 19, 1997, respectively.  
Specifically, the veteran maintains in his substantive appeal 
that the effective dates for these disabilities should be set 
in either 1953, with the onset of symptoms, or in 1985, when 
the veteran first sought treatment.  For the reasons 
discussed below, the Board finds no basis to grant the 
veteran's appeal.

According to the law, except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date the entitlement arose, whichever is later.  In addition, 
the effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if application therefor is 
received within one year from such date of discharge or 
release.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The provisions of 38 C.F.R. § 3.114 set forth the criteria 
for the effective date of an award when a liberalizing law or 
liberalizing VA issue is approved by the Secretary.  
Specifically, if a claim is reviewed within one year of the 
effective date of the law or VA issue, benefits may be 
authorized from the effective date of the law or VA issue.  
If, however, the claim is reviewed more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the receipt of 
the veteran's request.

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 
38 C.F.R. § 3.1(p).  Any communication indicating intent to 
apply for benefits will be accepted as an informal claim as 
long as it identifies the benefit sought.  See 38 C.F.R. 
§ 3.155(a).  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Id.  Further, once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of a VA examination or hospitalization will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  See 38 C.F.R. § 3.157(b).

In the present case, the veteran separated from service in 
July of 1953.  On July 9, 1984, the RO received the veteran's 
formal claim for service connection for "hearing loss and 
ringing in the ear." The veteran indicated these 
disabilities result from a 1953 incident in which he was 
involved in a blast injury while serving on a Navy cruiser 
that was bombing the shores off Korea.  The veteran indicated 
he was unable to hear for two to three weeks after the 
incident.  In August 1984, the RO denied service connection 
for sensorineural hearing loss and tinnitus on the basis that 
the veteran's service medical records showed no complaint of 
or treatment regarding them and that hearing loss and 
tinnitus were not shown by the evidence of record.  The 
veteran was notified of that decision and of his appellate 
rights by a letter dated in September 1984, but he did not 
appeal.  Therefore the RO's August 1984 rating decision is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 
20.1103.

On August 19, 1998, the veteran requested that his claims of 
service connection for sensorineural hearing loss and 
tinnitus be reopened.  In January 1999, the veteran underwent 
a VA examination that determined the veteran had bilateral 
sensorineural hearing loss, which was more likely than not 
caused by a blast injury during the Korean War.  A rating 
decision dated in February 1999 found that new and material 
evidence was presented, reopened the claim, and awarded 
service connection for sensorineural hearing loss and 
tinnitus, assigning each a 10 percent disability rating.  The 
effective date assigned for the veteran's sensorineural 
hearing loss was August 19, 1998, (the date of the veteran's 
request to reopen his claim), and the effective date assigned 
for the veteran's tinnitus was August 19, 1997.

The veteran argues that the effective dates of service 
connection for these disabilities should be at the time of 
their incurrence, which the veteran states is 1953.  The law, 
however, is clear that the effective date shall be the later 
of the date of receipt of the claim, or the date entitlement 
arose.  At the veteran's stated date of incurrence, he was 
serving on active duty in Korea.  The law does not provide 
for effective dates during active service for awards of 
service connection.  The earliest possible effective date 
available is the "day following separation from active 
service or date entitlement arose if the claim is received 1 
year after service separation; otherwise, date of receipt of 
claim, or the date the entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2).  In the present case, the 
veteran did not file a claim for service connection for 
either sensorineural hearing loss or tinnitus within one year 
following his separation from active service, so there is no 
basis to assign an effective date back to the day after his 
service discharge.

In the alternative, the veteran argues that the effective 
date should be set as 1985, which is the date the veteran 
asserts he first sought treatment for hearing loss and 
tinnitus.  However, such treatment records do not constitute 
a claim under 38 C.F.R. § 3.157(b) because the August 1984 
rating decision did not deny the veteran's claims because 
"the service-connected disability is not compensable in 
degree," but rather that they were not present.  

The RO determined properly the effective date of August 19, 
1998 for the veteran's sensorineural hearing loss by 
application of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
This regulation requires, except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date the entitlement arose, whichever is later.  In this 
case, the veteran requested his claim be reopened on August 
19, 1998.  After determining that new and material evidence 
had been presented and reopening the claim and granting 
service connection, the RO appropriately assigned the August 
19, 1998 date that it received the request to reopen the 
claim as the effective date. 

Similarly, the RO also accurately assigned August 17, 1997, 
as the effective date for the veteran's claim of tinnitus.  
Evidence of record indicates that the veteran's tinnitus was 
caused by acoustic trauma while serving aboard a navy cruiser 
during the Korean War.  This veteran submitted his current 
application for compensation on August 19, 1998.  The 
veteran's application was filed more than one year after the 
effective date of change in VA regulations for a compensable 
evaluation for tinnitus as a symptom of acoustic trauma.  
This being the case, application of 38 C.F.R. § 3.114(a)(3) 
provides that the proper effective date is one year prior to 
the veteran's August 19, 1998 application date.  Thus, the RO 
arrived properly at the effective date of August 19, 1997.

In conclusion, there is no basis by which to arrive at either 
of the time periods the veteran has requested as effective 
dates.  Laws and regulations do not permit assignment of 
effective dates dating back to active service, and the 
earliest possible effective date being separation of service 
is not available to the veteran because his original claim 
was not received within 1 year after service separation.  
Additionally, the date the veteran first sought treatment 
relating to these disabilities cannot be assigned as the 
effective date because the original 1984 determination that 
the veteran's hearing loss and tinnitus were not shown to be 
present at that time.  Consequently, the current effective 
dates having been accurately determined according to 
applicable laws and regulation, entitlement to earlier 
effective dates for sensorineural hearing loss and tinnitus 
is denied.


ORDER

An effective date prior to August 19, 1998, for sensorineural 
hearing loss is denied.  

An effective date prior to August 19, 1997, for tinnitus is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

